Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a phone interview with Rupam Bhar (Reg. No. 73,360) on 02/09/2021.

The application has been amended as follows: 
Please amend claims 1, 17 and 20;


1.	(Currently Amended) A system comprising:
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices;
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to identify a theme for application into a document;
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more 
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to apply the identified theme to a set of image files insertable into the document by converting the set of image files according to one or more attribute parameters of the set of attribute parameters; 
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to display the document and a preview of the set of converted image files;
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to allow the user to select some attribute parameters of the set of attribute parameters to be applied to the document, wherein a preview of image files to which some of the selected attribute parameters have been applied is displayed;
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to set a sub-parameter for the identified theme;
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to apply the sub-parameter to the set of image files to be inserted into the document and create the preview of the set of applied image files which includes the set of image files to be inserted into the document; and
program instructions, stored on the one or more computer-readable, tangible storage devices for execution by the one or more processors via the one or more computer-readable memories, to edit a page interactively of the document using the preview of the set of applied image files by inserting an image file of the set of image files into the document [[;]] 





at least one processor, executing program instructions stored in a storage device, identifying a theme for application to a document; 
at least one processor, executing program instructions stored in the storage device, determining a set of attribute parameters associated with the identified theme;
at least one processor, executing program instructions stored in the storage device, applying the identified theme to a set of image files insertable into the document by converting the set of image files according to one or more attribute parameters of the set of attribute parameters; 
at least one processor, executing program instructions stored in the storage device, setting a sub-parameter for the identified theme;
at least one processor, executing program instructions stored in the storage device, applying the sub-parameter to the set of image files to be inserted into the document;
at least one processor, executing program instructions stored in the storage device, displaying the document and a preview of the set of converted image files; and
at least one processor, executing program instructions stored in the storage device, editing a page interactively of the document using the preview by inserting an image file of the set of converted image files into the document [[; and]]



20.	(Currently Amended) A computer program product comprising:
one or more computer-readable storage devices;
program instructions, stored on the one or more computer-readable storage devices, to identify a theme to be applied to a document;
program instructions, stored on the one or more computer-readable storage devices, to determine a set of attribute parameters associated with the identified theme; and
program instructions, stored on the one or more computer-readable storage devices, to apply the identified theme to a set of image files insertable into the document by converting the set of image files according to one or more attribute parameters of the set of attribute parameters; 
program instructions, stored on the one or more computer-readable storage devices, to set a sub-parameter for the identified theme;
program instructions, stored on the one or more computer-readable storage devices, to apply the sub-parameter to the set of image files to be inserted into the document;
program instructions, stored on the one or more computer readable storage devices, to display the document and a preview of the set of converted image files; and
program instructions, stored on the one or more computer-readable storage devices, to edit a page interactively of the document using the preview by inserting an image file of the set of converted image files into the document


Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards converting a set of image files according to one or more attribute parameters of a theme, and applying sub-parameter of the theme to the set of image files to be inserted into the document, and editing a page of the document by inserting an image file into the document using displayed document and a preview of the set of converted image files. FrontPage (Jessica Mantaro, FrontPage 2003: The Missing Manual, August 18, 2005, O'Reilly Media, Inc., pages 1-67) is the closest prior art of record, teaches identifies theme, determine a set of attribute parameters, and display the document and a preview of the set of converted image files, and Huang (US 20070083851 A1) teaches template parameter and template element parameter and user adjust the template element parameter for the identified template and inserting a favorite material data and drag-and-drop operation the material data to the preview area.
However, the prior art of record, alone or in any reasonable combination fails to particularly disclose wherein:
“at least one processor, executing program instructions stored in the storage device, setting a sub-parameter for the identified theme;

at least one processor, executing program instructions stored in the storage device, displaying the document and a preview of the set of converted image files; and
at least one processor, executing program instructions stored in the storage device, editing a page interactively of the document using the preview by inserting an image file of the set of converted image files into the document.”

The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144